NON-FINAL ACTION
Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 9 and 10 (filed on 3/28/2022) have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claim 1 recites the limitation “compare the first image features against second image features for consistency” in line 14. There is insufficient antecedent basis for the limitation “second image features” in the claim. Claim 1 does not define how or where the second image features were obtained, thus making it unclear what type of “image features” are being compared with the first image features for determining consistency.  Are the “second image features” spatially/temporally obtained image features from the first imaging camera (i.e. raw image data or corrected image data)?  Are the “second image features” spatially/temporally obtained image features from a neighboring second imaging camera (i.e. raw image data or corrected image data)?  Are the “second image features” prestored image data obtained from a lookup table?  For above reasons, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite.
Independent claim 9 (lines 13-14) also recites the following indefinite limitation “means for comparing the first image features against second image features for consistency” having insufficient antecedent basis for the language “second image features” as similarly discussed in claim 1. Therefore, claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for the same reasons discussed for claim 1.

Independent claim 10 (line 13) also recites the following indefinite limitation “comparing the first image features against second image features for consistency” having insufficient antecedent basis for the language “second image features” as similarly discussed in claim 1. Therefore, claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for the same reasons discussed for claim 1.

Claims 2-8 and 11-20 is/are also rejected under 35 U.S.C. 112(b) as being indefinite for respectively depending from rejected independent claims 1 and 10.

	Appropriate correction is required.

For purposes of applying Prior Art, the “second image features” will be interpreted to be ANY of the following:
-image data spatially/temporally obtained from the first imaging camera
-image data spatially/temporally obtained from a neighboring second imaging camera
	-prestored image data obtained from a lookup table
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Duparre (US 2017/0187933) in view of Ciurea (US 2017/0244960) in view of Grossmann (US 2014/0125771) -- hereafter, termed as shown “underlined”.


	As per independent claim 1, Duparre teaches a light field camera system (Figures 1, 2A, 4 & 5 and Para [0119 & 0192]) comprising: 
an imaging camera array (Fig.1: array 100. Fig.2A: array 230. Fig.4: array 410. The array comprises plural “imaging cameras” imagers i.e. 1A-NM, 240 & 540. Para [0065-0067, 0082, 0086 & 0100-0101]);
a controller (Elements 440 & 420 per Figures 4 & 5 being hardware, software or combination of both, Para [0100-0102]) configured to:
generate a first temperature data for a first imaging camera included in the imaging camera array for a first time (The array 100, 230 & 410 comprises plural “imaging cameras” imagers i.e. 1A-NM, 240 & 540. The array may also have sensors to sense physical parameters such as determining temperature/thermal effects on one or more imagers in array during temperature normalization process, in view of Para [0068 & 0107]);
obtain a first image data from the first imaging camera (Figures 4 & 5 and Para [0106]: each “imaging camera” imager 540 captures respective image data 412, which is obtained/input to image processing module’s upstream pipeline processing 420/510);
generate first temperature-based correction parameters corresponding to the first temperature data based on at least a stored first temperature calibration data (Temperature normalization process, in view of Para [0068 & 0107], may select a correct point spread function (PSF) from temperature calibration data that was characterized during camera manufacture and stored in the imaging system for use with temperature normalization process).
First addressing the bolded limitation features (in lines 9-12):
“produce first corrected image data including a consistent mapping between an angular direction and pixel position associated with the first imaging camera by applying a first geometric distortion correction indicated by the first temperature-based correction parameters to the first image data”,
Prior art Duparre, in view of para [0068, 0086 & 0107], teaches the upstream pipeline processing module 420/510 performs temperature normalization to produce corrected image data. Temperature normalization corrects for changes in the REFRACTIVE INDEX of the OPTICAL components through which the imagers receive light that result from changes in the temperature of the camera during use.
Therefore, one of ordinary skill in the art can interpret Duparre’s “temperature normalization” to be analogous to applying “geometric distortion” correction to compensate for “geometric distortion” of each lens caused by temperature changes. This is BECAUSE changes in refractive index can equivalently mean changes to focal length & optical power due to a “shape change” i.e. expansion/contraction of the LENS Material. To further explain this, Examiner points out some well-known relationships in a simple camera optical system describable in terms of refractive index, optical power and focal length (discussed below):
Refractive Index determines how much the PATH of LIGHT is BENT, or REFRACTED, when entering a LENS Material.
Optical Power (P), which is also called Refractive Power or Focusing Power, is the degree to which the LENS converges/diverges light, and is equal to the reciprocal of Focal Length (1 / f).
	Focal Length (f) is a distance over which a LENS brings light to a FOCUS, which conventionally is at the image plane of the IMAGE SENSOR. This is also the case for a standard light field camera, wherein each microlens is placed at one focal length from the image plane of the image sensor.	
Therefore, a temperature-induced shaped change to a lens material would also mean a refractive index change in the lens material, and also mean a change in refractive power (optical power) and a change in focal length to the lens system. Of course this geometric shape change is undesirable and would produce distorted image captures. Hence, a need for temperature normalization correction as taught by Duparre.
	Furthermore, there are other types of temperature-based geometric distortions such as the cameras in array changing characteristics or shifting positions relative to each other (i.e. translational shift in orientation) known in the art that are also considered teach Applicant’s feature of applying a geometric distortion correction indicated by a temperature-based correction parameters in order to produce a corrected image. Therefore, to more robustly show these prior art teachings in addition to prior art teachings for producing a corrected image for temperature-based geometric distortions associated with a thermal expansion/contraction within a camera array, Examiner evidences prior art Ciurea (See Para [0032, 0041, 0049, 0053, 0069-0070]. Fig.1: light field camera array 100, array of individual cameras 104, processor 106/108 & geometric calibration data 120. Geometry of camera array may change due to thermal expansion/contraction AND temperature based environmental factors can cause cameras in array to change characteristics or shift positions relative to each other. See Fig.3. Processor applies geometric distortion correction indicated by temperature-based correction parameters to produce corrected images by methods shown in flowchart Figures 2 & 4-6 and as stated in cited paragraphs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ciurea into suitable modification with the teachings of Duparre to utilize a temperature normalization process that produces corrected image data by applying a geometric distortion correction indicated by temperature-based correction parameters (associated with expansion, contraction and shift in position/orientation) to the image data for the motivated reason of improving image quality of captured image(s) by compensating for temperature-induced geometric distortions of each respective camera and corresponding lens within the array of cameras & lenses in the analogous art of light field camera system.
	The teachings of Duparre in view of Ciurea are considered to make it both implicitly apparent and obvious that the temperature normalization process may be applied to each imaging camera in the array or applied to a group of imaging cameras in the array. Therefore, in view of the prior art teachings, Duparre in view of Ciurea are considered to teach: (respective first, second, third, etc) corrected image data by applying a (respective first, second, third, etc) geometric distortion correction indicated by the (respective first, second, third, etc) temperature-based correction parameters (associated with expansion, contraction & shift in position) to the (respective first, second, third, etc) image data. 
Similarly, over the prior art teachings, it also implies and/or is considered obvious that respective (first, second, third, etc.) temperature data may be used for generating respective (first, second, third, etc.) temperature-based correction parameters, wherein the temperature data may be obtained from respective (first, second, third, etc.) temperature sensors associated with each imaging camera in the array or each group of imaging cameras in the array for design choice reasons as tradeoff between cost, size/space, and accuracy.

Now addressing the bolded limitation features (in lines 9-12):
“produce first corrected image data including a consistent mapping between an angular direction and pixel position associated with the first imaging camera by applying a first geometric distortion correction indicated by the first temperature-based correction parameters to the first image data”,
The previous prior art combination (Duparre and Ciurea) can be considered to teach a “consistent mapping” because the taught temperature-based geometric distortion correction produces corrected image data based on localized information for each camera (i.e. directional information & temperature measurements) and because these processes may be dynamic/updatable.
	Examiner notes that the claim 1 language “angular direction” (line 10) will be given the broadest reasonable interpretation B.R.I. because the claimed invention does not make clear how and in what sense is the “angular direction” being determined or measured. For example, the claimed invention does not distinguish itself from a prior art (see Duparre or Ciurea) teaching of light field camera comprised of multiple imaging cameras SPATIALLY arranged in a 2-D array because each camera has respective VIEWPOINTS that capture DIRECTIONAL INFORMATION of each LIGHT RAY from respective DIFFERENT ANGLES. Thus, each camera (i.e. “first imaging camera”, second imaging camera, etc.) can be considered to obtain ANGULAR DIRECTION information.
	Furthermore, one of ordinary skill in the art would understand a light field camera to be defined as capturing both intensity information AND “direction information” of each light ray traveling in space. Hence the name “light field” because this camera type capture information about the light field.
For example, a Wikipedia definition (see first 4 sentences) states:
“A light field camera, also known as a plenoptic camera, is a camera that captures information about the light field emanating from a scene; that is, the intensity of light in a scene, and also the precise direction that the light rays are traveling in space. This contrasts with conventional cameras, which record only light intensity. One type uses an array of micro-lenses placed in front of an otherwise conventional image sensor to sense intensity, color, and directional information. Multi-camera arrays are another type”.
Therefore, under B.R.I, each camera (i.e. “first imaging camera”, second imaging camera, etc.) spatially arranged within the light field camera as taught by the prior art (Duparre or Ciurea) can be considered to obtain ANGULAR DIRECTION information.
Now addressing -- Lines 13-14 (per claim 1) which additionally recites the following NEWLY AMENDED limitation features:
	“detect first image features in the first corrected image data; 
and compare the first image features against second image features for consistency”.
	Note: for these limitations see 35 USC 112 rejection discussion stated above

Examiner notes that APPLICANT'S publication specification PARA [0094, 0120-0124] and Figures 8 & 16 were looked to as a basis for INTERPRETING the amended limitation in lines 13-14.
For example, see Applicant’s Publication Specification --
Para [0094] states image processor 846 includes an image corrector 846 configured to generate, based on the calibration data 808, corrected current image data 852 from the current image data 842 produced by the imaging cameras 302.
Para [0120] states light field camera 1600 includes image feature detector 1650 detects current image features 1652 in the corrected current image data 1612 useful for determining whether the corrected image data 1612 is CONSISTENT (provides a consistent view of a scene across time “temporal” and/or multiple imaging cameras “spatial” 1602). 
Para [0121-0124] further discloses examples in which a CALIBRATION EVALUATOR 1660 detects for inconsistencies and attempts to automatically generate CALIBRATION ADJUSTMENT DATA 1640 that reduces or eliminates the detected inconsistencies.
Thus, it is being interpreted that the purpose of the COMPARISON between the first corrected image data "first image features" and "second image features" is to determine if the current correction parameters i.e. "first geometric distortion correction" parameters is still producing an ACCURATE first corrected image data "consistent" OR INACCURATE first corrected image data "inconsistent". In other words, a comparison that indicates big enough changes/differences "inconsistencies" means that the current correction parameters are not effective (due to temperature induced changes affecting physical characteristics of the optics/cameras i.e. heat induced contraction/expansion, deviations in position / orientation, etc.). When this is the case, for example, para [0121-0122] states that a calibration evaluator generates "CALIBRATION ADJUSTMENT DATA" to reduce/eliminate the detected INCONSISTENCIES.
As understood by the prior art, TEMPERATURE INDUCED CHANGES affect the physical characteristics of the optics/cameras (i.e. heat induced contraction/expansion, deviations in position / orientation, etc.) which leads to degradation of captured images. 
Primary prior art DUPARRE discloses strong structural aspects of light field multi-camera array and uses sensors to detect temperature-induced changes i.e. substrate thermal creep and optical thermal drift (para [0068 & 0107]) such that appropriate temperature calibration data may be applied to produce a corrected image. However, Duparre does NOT appear to DISCLOSE dynamically adjusting the calibration data that is used to produce corrected image data, and thus, does NOT TEACH the newly proposed amended limitations in lines 13-14.
However, Applicant's amended limitations (lines 13-14) appear to be similar and highly related to the image processing steps performed by prior art CIUREA and more robustly taught by additional evidenced prior art GROSSMANN. Both of these prior arts have an EVALUATION comparison step to determine whether first geometric corrected image data is still "appropriate/valid" OR "not appropriate/invalid" AND WHEN determined "not appropriate/invalid", will DYNAMICALLY recompute UPDATED CALIBRATION ADJUSTMENT DATA for consistency (by reducing inconsistencies).
CIUREA discloses (per para [0032-0033, 0035, 0041, 0049-0053 & 0056-0062]) a light field multi-camera array and further discloses strong image processing aspects in which temperature-based geometric calibration data may be dynamically ADJUSTED with UPDATED new geometric calibration data (Fig.2: step 210) WHEN it is determined that the current corrected image (Fig.2: step 206) is using calibration data that is NO LONGER VALID (Fig.2: step 208 NO and Fig.3B, para [0051]). Per Figure 2, the VALID / NOT VALID step 208 YES / NO appears to be SIMILAR to Applicant’s concept of determining whether the first corrected image data features are CONSISTENT / INCONSISTENT. Furthermore, para [0035] states the process of dynamically generating updated geometric calibration data utilizes features that are identified throughout the field of view of a camera used as a reference camera during the dynamic calibration process. Features from different portions of the fields of view of the cameras can be utilized to evaluate correspondence. A complete set of geometric calibration data can be constructed using multiple sets of images captured at DIFFERENT POINTS IN TIME. Para [0050 & 0057] states a feature detector such as SIFT / SURF detects features in the images and correspondence matching is performed between feature points visible in a reference image and feature points visible in other images within the set of images captured by the camera array. Para [0051-0053 & 0058] states the effectiveness or reliability of the geometric calibration data in rectifying the images is determined by calculating the vector difference for each of the corresponding features between the reference image and an alternate view image (i.e. an image captured from a different viewpoint/camera to the viewpoint/camera from which the reference image was captured).
GROSSMANN discloses a multi-camera array with strong image processing aspects that allow the warping parameters to be RECOMPUTED, due to reasons caused by large temperature changes (para [0006]), may DIAGNOSE “evaluate” whether the required geometric properties have changed, i.e., whether the current warping parameters are APPROPRIATE or NOT (FIG.3B), which may then TRIGGER generation of NEW ADJUSTED WARPING PARAMETERS (FIG.8) per para [0090-0091]. These processes involve using a consistent MAPPING to produce the first corrected image data (see para [0039-0040]) associated with the imaging camera AND involve detecting image features and making EVALUATION comparisons BETWEEN the rectified/warped “corrected” image data (i.e. first image features) AND the raw image data / subsequent corrected image data (i.e. second image features) for achieving spatial / temporal consistency. See para [0028, 0040, 0053-0054, 0059 & 0183]. See See TIMING DIAGRAM of FIGURE 15, which illustrates TEMPORAL CONSISTENCY "ACROSS TIME" at times T-zero and T-2 optical properties have thermally drifted to the point that the correction warping parameters need to be RECOMPUTED with UPDATED ADJUSTED WARPING PARAMETERS, para [0183].
Given these prior art findings— when taking the collective knowledge and teachings in combination over disclosed prior arts (Duparre, Ciurea and Grossmann), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the additional teachings of Ciurea and Grossmann into suitable modification with the teachings of Duparre to produce a light filed camera system utilizing the additional processing steps of feature detection and evaluation comparison steps for consistency for the MOTIVATED REASON of improving the accuracy of the image processing calibration applied to captured images having temperature-induced geometric distortions in the ANALOGOUS ART of a multi-camera array system capable of performing image processing “calibration” to compensate for environmental effects such a temperature-induced changes to the physical characteristics of the optics/cameras (i.e. heat induced contraction/expansion, deviations in position / orientation, etc.).

	As per claim 2, Duparre in view of Ciurea in view of Grossmann teaches the system of claim 1, wherein the producing the first corrected image data further includes applying a first color correction indicated by the first temperature-based correction parameters to the first image data (Duparre – Para [0133-0134]: images can be normalized by compensating for both temperature and color planes appropriate to specific imagers AND focus recovery may be performed using PSF (Point Spread Function) deblurring per each color channel.  Ciurea – Fig.4: dynamic calibration process to obtain a set of geometric calibration data involves processing images to increase the correspondence between images captured in different color channels para [0056] with further view of the temperature based geometric calibration teachings in para [0032, 0041, 0049, 0053 & 0069-0070]).

	As per claim 3, Duparre in view of Ciurea in view of Grossmann teaches the system of claim 1, wherein the controller is further configured to:
generate a second temperature data for a second imaging camera included in the imaging camera array for a second time, wherein the second imaging camera is different than the first imaging camera, and obtain a second image data from the second imaging camera, and generate second temperature-based correction parameters corresponding to the second temperature data, based on at least a stored second temperature calibration data, wherein the second temperature calibration data is different than the first temperature calibration data, and produce second corrected image data by applying a second geometric distortion correction indicated by the second temperature-based correction parameters to the second image data (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 86, "The camera assembly 250 includes a top lens wafer 262, a bottom lens wafer 268, a substrate 278 with multiple sensors and associated light sensing elements formed thereon and spacers 258, 264 and 270." Duparre thus discloses having several sensors on the same substrate. It is moreover obvious to apply the temperature normalization disclosed in Duparre to each sensor on the substrate. See also Duparre, paragraph 107, "Temperature normalization corrects for changes in the refractive index of the optical components through which the imagers receive light that result from changes in the temperature of the camera during use." The temperature normalization corrects for change during use therefore it should be obviously performed regularly during the use, i.e. for different times).

	As per claim 4, Duparre in view of Ciurea in view of Grossmann teaches the system of claim 3, wherein the controller is further configured to: obtain a first temperature measurement from a first temperature sensor, and obtain a second temperature measurement from a second temperature sensor different than the first temperature sensor, wherein: the first temperature data is generated based on at least the first temperature measurement, and the second temperature data is generated based on at least the second temperature measurement (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 86, "The camera assembly 250 includes a top lens wafer 262, a bottom lens wafer 268, a substrate 278 with multiple sensors and associated light sensing elements formed thereon and spacers 258, 264 and 270." Duparre thus discloses having several sensors on the same substrate. It is moreover obvious to apply the temperature normalization disclosed in Duparre to each sensor on the substrate. See also Duparre, paragraph 107, "Temperature normalization corrects for changes in the refractive index of the optical components through which the imagers receive light that result from changes in the temperature of the camera during use." The temperature normalization corrects for change during use therefore it should be obviously performed regularly during the use, i.e. for different times).

	As per claim 5, Duparre in view of Ciurea in view of Grossmann teaches the system of claim 3, wherein: the first imaging camera is mounted on a first substrate, and the second imaging camera is mounted on the first substrate (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 86, "The camera assembly 250 includes a top lens wafer 262, a bottom lens wafer 268, a substrate 278 with multiple sensors and associated light sensing elements formed thereon and spacers 258, 264 and 270." Duparre thus discloses having several sensors on the same substrate. It is moreover obvious to apply the temperature normalization disclosed in Duparre to each sensor on the substrate.).

	As per claim 6, Duparre in view of Ciurea in view of Grossmann teaches the system of claim 5, wherein the controller is further configured to: generate a third temperature data for a third imaging camera included in the imaging camera array for the first time, wherein the third imaging camera is different than the first imaging camera and the second imaging camera, and the third imaging camera is mounted on a second substrate different than the first substrate, obtain a third image data from the third imaging camera, generate third temperature-based correction parameters corresponding to the third temperature data based on at least a stored third temperature calibration data, wherein the third temperature calibration data is different than the first temperature calibration data and the second temperature calibration data, and produce third corrected image data by applying a third geometric distortion correction indicated by the third temperature-based correction parameters to the third image data (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 82, "For example, if a total of 20 imagers are required but the available space allows only a camera array of 1x10 imagers to be provided on either side of a device, two camera arrays each including 10 imagers may be placed on available space at both sides of the device. Each camera array may be fabricated on a substrate and be secured to a motherboard or other parts of a device.". Duparre thus discloses a system having two camera arrays placed at both sides of the device, one including first and second imaging camera as stated previously and the other array having at least a third imaging camera. It is obvious to apply the temperature normalization disclosed in Duparre to each imaging camera. And it is self-evident that the measurement of temperature of each side may result in very different temperatures and therefore each camera array should use a local measurement in order to obtain a relevant temperature data.).

	As per claim 7, Duparre in view of Ciurea in view of Grossmann teaches the system of claim 6, wherein the controller is further configured to: obtain a first temperature measurement from a first temperature sensor mounted on the first substrate, and obtain a second temperature measurement from a second temperature sensor different than the first temperature sensor and mounted on the second substrate, wherein: the first temperature data is generated based on at least the first temperature measurement, the second temperature data is generated based on at least the first temperature measurement, and the third temperature data is generated based on at least the second temperature measurement (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 82, "For example, if a total of 20 imagers are required but the available space allows only a camera array of 1x10 imagers to be provided on either side of a device, two camera arrays each including 10 imagers may be placed on available space at both sides of the device. Each camera array may be fabricated on a substrate and be secured to a motherboard or other parts of a device.". Duparre thus discloses a system having two camera arrays placed at both sides of the device, one including first and second imaging camera as stated previously and the other array having at least a third imaging camera. It is obvious to apply the temperature normalization disclosed in Duparre to each imaging camera. And it is self-evident that the measurement of temperature of each side may result in very different temperatures and therefore each camera array should use a local measurement in order to obtain a relevant temperature data.).

	As per claim 8, Duparre in view of Ciurea in view of Grossmann teaches the system of claim 1, wherein the controller is further configured to: obtain a first temperature measurement from a temperature sensor, wherein the first temperature data is generated based on at least the first temperature measurement, and obtain a second temperature measurement from the temperature sensor previous to obtaining the first temperature measurement, and generate, based on at least the second temperature measurement, a second temperature data for the first imaging camera, wherein the generation of the first temperature-based correction parameters is further based on the second temperature data (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5, WHICH was taken in combination with Ciurea – See Para [0032, 0041, 0049, 0053, 0069-0070] in regards to the geometric distortion correction which includes using previous temperature history data. Fig.1: processor 106/108 & geometric calibration data 120. Geometry of camera array may change due to thermal expansion/contraction AND temperature based environmental factors can cause cameras in array to change characteristics or shift positions relative to each other. See Fig.3. Processor applies geometric distortion correction indicated by temperature-based correction parameters to produce corrected images by methods shown in flowchart Figures 2 & 4-6 and as stated in cited paragraphs).

	As per independent claim 9, Duparre in view of Ciurea in view of Grossmann teaches a light field camera system comprising: an imaging camera array; means for generating a first temperature data, for a first imaging camera included in the imaging camera array for a first time; means for obtaining a first image data from the first imaging camera; means for generating first temperature-based correction parameters corresponding to the first temperature data based on at least a stored first temperature calibration data; means for producing first corrected image data including a consistent mapping between an angular direction and pixel position associated with the first imaging camera by applying a first geometric distortion correction indicated by the first temperature-based correction parameters to the first image data, means for detecting first image features in the first corrected image data; and means for comparing the first image features against second image features for consistency (Claim 9 system comprises the same features taught by the prior art in claim 1, and thus is rejected for the same reasons over the teachings of Duparre in view of Ciurea in view of Grossmann).

	As per independent claim 10, Duparre in view of Ciurea in view of Grossmann teaches a method of operating a light field camera array, the method comprising: generating a first temperature data for a first imaging camera included in an imaging camera array for a first time; obtaining a first image data from the first imaging camera; generating first temperature-based correction parameters corresponding to the first temperature data based on at least a stored first temperature calibration data; producing first corrected image data including a consistent mapping between an angular direction and pixel position associated with the first imaging camera by applying a first geometric distortion correction indicated by the first temperature-based correction parameters to the first image data, detecting first image features in the first corrected image data; and comparing the first image features against second image features for consistency (Claim 10 method comprises the same features taught by the prior art in claim 1, and thus is rejected for the same reasons over the teachings of Duparre in view of Ciurea in view of Grossmann).

	As per claim 11, Duparre in view of Ciurea in view of Grossmann teaches the method of claim 10, wherein the producing the first corrected image data further includes applying a first color correction indicated by the first temperature-based correction parameters to the first image data (Duparre – Para [0133-0134]: images can be normalized by compensating for both temperature and color planes appropriate to specific imagers AND focus recovery may be performed using PSF (Point Spread Function) deblurring per each color channel.  Ciurea – Fig.4: dynamic calibration process to obtain a set of geometric calibration data involves processing images to increase the correspondence between images captured in different color channels para [0056] with further view of the temperature based geometric calibration teachings in para [0032, 0041, 0049, 0053 & 0069-0070])

	As per claim 12, Duparre in view of Ciurea in view of Grossmann teaches the method of claim 10, further comprising: generating a second temperature data for a second imaging camera included in the imaging camera array for a second time, wherein the second imaging camera is different than the first imaging camera, obtaining a second image data from the second imaging camera, generating second temperature-based correction parameters corresponding to the second temperature data based on at least a stored second temperature calibration data, wherein the second temperature calibration data is different than the first temperature calibration data, and producing second corrected image data by applying a second geometric distortion correction indicated by the second temperature-based correction parameters to the second image data (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 86, "The camera assembly 250 includes a top lens wafer 262, a bottom lens wafer 268, a substrate 278 with multiple sensors and associated light sensing elements formed thereon and spacers 258, 264 and 270." Duparre thus discloses having several sensors on the same substrate. It is moreover obvious to apply the temperature normalization disclosed in Duparre to each sensor on the substrate. See also Duparre, paragraph 107, "Temperature normalization corrects for changes in the refractive index of the optical components through which the imagers receive light that result from changes in the temperature of the camera during use." The temperature normalization corrects for change during use therefore it should be obviously performed regularly during the use, i.e. for different times).

	As per claim 13, Duparre in view of Ciurea in view of Grossmann teaches the method of claim 12, further comprising: obtaining a first temperature measurement from a first temperature sensor, and obtaining a second temperature measurement from a second temperature sensor different than the first temperature sensor, wherein: the first temperature data is generated based on at least the first temperature measurement, and the second temperature data is generated based on at least the second temperature measurement (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 82, "For example, if a total of 20 imagers are required but the available space allows only a camera array of 1x10 imagers to be provided on either side of a device, two camera arrays each including 10 imagers may be placed on available space at both sides of the device. Each camera array may be fabricated on a substrate and be secured to a motherboard or other parts of a device.". Duparre thus discloses a system having two camera arrays placed at both sides of the device, one including first and second imaging camera as stated previously and the other array having at least a third imaging camera. It is obvious to apply the temperature normalization disclosed in Duparre to each imaging camera. And it is self-evident that the measurement of temperature of each side may result in very different temperatures and therefore each camera array should use a local measurement in order to obtain a relevant temperature data.).

	As per claim 14, Duparre in view of Ciurea in view of Grossmann teaches the method of claim 12, wherein: the first imaging camera is mounted on a first substrate and the second imaging camera is mounted on the first substrate (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 86, "The camera assembly 250 includes a top lens wafer 262, a bottom lens wafer 268, a substrate 278 with multiple sensors and associated light sensing elements formed thereon and spacers 258, 264 and 270." Duparre thus discloses having several sensors on the same substrate. It is moreover obvious to apply the temperature normalization disclosed in Duparre to each sensor on the substrate).

	As per claim 15, Duparre in view of Ciurea in view of Grossmann teaches the method of claim 14, further comprising: generating a third temperature data for a third imaging camera included in the imaging camera array for the first time, wherein the third imaging camera is different than the first imaging camera and the second imaging camera, and the third imaging camera is mounted on a second substrate different than the first substrate, and obtaining a third image data from the third imaging camera; generating third temperature-based correction parameters corresponding to the third temperature data based on at least a stored third temperature calibration data, wherein the third temperature calibration data is different than the first temperature calibration data and the second temperature calibration data, and producing third corrected image data by applying a third geometric distortion correction indicated by the third temperature-based correction parameters to the third image data (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 82, "For example, if a total of 20 imagers are required but the available space allows only a camera array of 1x10 imagers to be provided on either side of a device, two camera arrays each including 10 imagers may be placed on available space at both sides of the device. Each camera array may be fabricated on a substrate and be secured to a motherboard or other parts of a device.". Duparre thus discloses a system having two camera arrays placed at both sides of the device, one including first and second imaging camera as stated previously and the other array having at least a third imaging camera. It is obvious to apply the temperature normalization disclosed in Duparre to each imaging camera. And it is self-evident that the measurement of temperature of each side may result in very different temperatures and therefore each camera array should use a local measurement in order to obtain a relevant temperature data.).

	As per claim 16, Duparre in view of Ciurea in view of Grossmann teaches the method of claim 15, further comprising: obtaining a first temperature measurement from a first temperature sensor mounted on the first substrate, and obtaining a second temperature measurement from a second temperature sensor different than the first temperature sensor and mounted on the second substrate, wherein: the first temperature data is generated based on at least the first temperature measurement, the second temperature data is generated based on at least the first temperature measurement, and the third temperature data is generated based on at least the second temperature measurement (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5. Furthermore, see Duparre, paragraph 82, "For example, if a total of 20 imagers are required but the available space allows only a camera array of 1x10 imagers to be provided on either side of a device, two camera arrays each including 10 imagers may be placed on available space at both sides of the device. Each camera array may be fabricated on a substrate and be secured to a motherboard or other parts of a device.". Duparre thus discloses a system having two camera arrays placed at both sides of the device, one including first and second imaging camera as stated previously and the other array having at least a third imaging camera. It is obvious to apply the temperature normalization disclosed in Duparre to each imaging camera. And it is self-evident that the measurement of temperature of each side may result in very different temperatures and therefore each camera array should use a local measurement in order to obtain a relevant temperature data.).

	As per claim 17, Duparre in view of Ciurea in view of Grossmann teaches the method of claim 10, further comprising: obtaining a second temperature data for a second imaging camera included in the imaging camera array for a second time, wherein the second imaging camera is different than the first imaging camera, and obtaining a second image from the second imaging camera, and generating second temperature-based correction parameters corresponding to the second temperature data based on stored second temperature calibration data, wherein the second temperature calibration data is different than the first temperature calibration data (Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5: camera array having MULTIPLE / DIFFERENT imaging cameras “imagers” i.e. 240 with respective corresponding lenses i.e. 202, which capture respective images, and thus implies and/or considered obvious that respective temperature data may be used for generating respective temperature-based correction parameters. Furthermore, see Duparre, paragraph 86, "The camera assembly 250 includes a top lens wafer 262, a bottom lens wafer 268, a substrate 278 with multiple sensors and associated light sensing elements formed thereon and spacers 258, 264 and 270." Duparre thus discloses having several sensors on the same substrate. It is moreover obvious to apply the temperature normalization disclosed in Duparre to each sensor on the substrate. See also Duparre, paragraph 107, "Temperature normalization corrects for changes in the refractive index of the optical components through which the imagers receive light that result from changes in the temperature of the camera during use." The temperature normalization corrects for change during use therefore it should be obviously performed regularly during the use, i.e. for different times);
producing second corrected image data for the second image by performing a second color correction of the second image according to the second temperature-based correction parameters (Duparre – Para [0106-0107 & 0133-0134]: images can be normalized by compensating for both temperature and color planes appropriate to specific imagers AND focus recovery may be performed using PSF (Point Spread Function) deblurring per each color channel.  Ciurea – Fig.4: dynamic calibration process to obtain a set of geometric calibration data involves processing images to increase the correspondence between images captured in different color channels para [0056] with further view of the temperature based geometric calibration teachings in para [0032, 0041, 0049, 0053 & 0069-0070]).

	As per claim 18, Duparre in view of Ciurea in view of Grossmann teaches the method of claim 10, further comprising: obtaining a first temperature measurement from a temperature sensor, wherein the first temperature data is generated based on at least the first temperature measurement, obtaining a second temperature measurement from the temperature sensor previous to obtaining the first temperature measurement; and generating, based on at least the second temperature measurement, a second temperature data for the first imaging camera, wherein the generation of the first temperature-based correction parameters is further based on the second temperature data (In view of prior art combination discussion, Duparre – See cited teachings in claim 1 in regards to temperature normalization process per para [0068, 0086, 0106-0107] in view of Fig.1, 2A, 4 & 5, WHICH was taken in combination with Ciurea – See Para [0032, 0041, 0049, 0053, 0069-0070] in regards to the geometric distortion correction which includes using previous temperature history data. Fig.1: processor 106/108 & geometric calibration data 120. Geometry of camera array may change due to thermal expansion/contraction AND temperature based environmental factors can cause cameras in array to change characteristics or shift positions relative to each other. See Fig.3. Processor applies geometric distortion correction indicated by temperature-based correction parameters to produce corrected images by methods shown in flowchart Figures 2 & 4-6 and as stated in cited paragraphs).




	As per claim 19, Duparre in view of Ciurea in view of Grossmann teaches the method of claim 10, wherein the first imaging camera includes an optical lens comprising a plastic (Duparre: each respective “imaging camera” imager 240 lens 220 (Fig.2A) may be comprised of a polymer “plastic” in view of para [0009, 0085 & 0099]).
	Note: See Related Art section in regard to Cutler – (US 20050117034), See Para [0005, 0016-0018, 0057, 0065, 0067, 0077].


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Duparre (US 2017/0187933) in view of Ciurea (US 2017/0244960) in view of Grossmann (US 2014/0125771) in view of Motta (US 9,681,096) -- hereafter, termed as shown “underlined”.

As per claim 20, Applicant claims: 
a machine readable medium including instructions which, when executed by one or more processors included in a telepresence device, cause the telepresence device to perform the method of claim 10.
	Duparre in view of Ciurea in view of Grossmann teaches machine readable medium including instructions which, when executed by one or more processors included in a multi-camera array device “light field camera”, cause the multi-camera array device to perform the method of claim 10 (Duparre – Figures 1, 2A, 4 & 5: see teachings discussed in claim 1 “light field camera” system and claim 10 “light field camera” operation method. Duparre’s controller 440 & image processing pipeline 420 would thus execute software instructions (para [0101]) causing light field camera device to perform the method of claim 10).
Duparre in view of Ciurea in view of Grossmann remain silent to a suggestion for the multi-camera array device “light field camera” being included in a telepresence device i.e. a glorified video conferencing device (web-camera, microphone, speaker, display network communication ability) providing an immersive augmented reality experience between two or more parties over a wired/wireless communication by means of each having a respective video conference “telepresence” device.
However, it is well known in the art to make a camera into a web-camera by integration with a video conference device in general, and further known in the art that this web-camera may be a light field camera to enhance an immersive augmented reality capability in a video conference “telepresence” device as taught by prior art Motta (See Invention Title “Light Field Capture”, Abstract & Background in col.1, lines 1-26 & Fig.1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Motta into suitable modification with the teachings of Duparre in view of Ciurea in view of Grossmann to produce a video conference “telepresence” device integrated with a light field web-camera for the motivated reason of enhancing an immersive augmented reality capability in the analogous art of a light field camera system.



Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Liang (US 2015/0178923) discloses a light field camera system which may assess/score the quality performance of the aberration correction. See para [0021-0025, 0099, 0183-0203] and Figures 15 & 16.

Cutler (US 2005/0117034) discloses a multi-camera device (para [0041]) which calibrates image data based on temperature, and further may compute new calibration tables to produce a corrected “remapped” image. See Figure 7, Abstract, para [0005, 0016-0018, 0021-0023, 0057, 0065, 0067, 0077].

Hall (US 2015/0022669) discloses a multi-camera device (Fig.4: 403 & para [0034 & 0037]) which calibrates image data based on temperature sensor data, and further may compute recalibration coefficients to produce a corrected image. See Figure 23 and para [0059-0065].

Pettegrew (US 2016/0105608) discloses a multi-camera device (Fig.1) and performs dewarp processing to account for thermal expansion or contraction in a lens or image sensor. See Para [0098 & 0040] and Figure 22.


Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698